EXHIBIT 10.22

OCEANFIRST BANK

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is entered into as
of                 , 2008 (the “Effective Date”), between and among OceanFirst
Bank (the “Bank”), a federally chartered savings institution, with its principal
administrative office at 975 Hooper Avenue, Toms River, New Jersey 08753, and
OceanFirst Financial Corp., a corporation organized under the laws of the State
of Delaware, the holding company for the Bank (the “Holding Company”), and
                     (“Executive”).

The Bank, the Holding Company and the Executive previously entered into a
certain Employment Agreement dated                      (the “Original
Agreement”). This Agreement amends and restates the Original Agreement in its
entirety as hereinafter set forth in order to comply with requirements of
Section 409A of the Internal Revenue Code, as amended (the “Code “) and make
certain other changes.

WHEREAS, the Bank wishes to assure itself of the services of Executive for the
period provided in this Agreement; and

WHEREAS, Executive is willing to serve in the employ of the Bank on a full-time
basis for said period.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1. POSITION AND RESPONSIBILITIES.

During the period of his employment hereunder, Executive agrees to serve as
                     of the Bank. Executive shall render administrative and
management services to the Bank such as are customarily performed by persons
situated in a similar executive capacity. During said period, Executive also
agrees to serve, if elected, as an officer and director of the Holding Company
or any subsidiary of the Bank.

 

2. TERMS AND DUTIES.

(a) The period of Executive’s employment under this Agreement shall be deemed to
have commenced as of the Effective Date and shall continue for a period of
thirty-six (36) full calendar months thereafter. Commencing on the first
anniversary of the Effective Date, and continuing on each anniversary
thereafter, the disinterested members of the board of directors of the Bank
(“Board”) may extend the Agreement an additional year such that the remaining
term of the Agreement shall be three (3) years unless the Executive elects not
to extend the term of this Agreement by giving written notice in accordance with
Section 8 of this Agreement. The Board will review the Agreement and Executive’s
performance annually for purposes of



--------------------------------------------------------------------------------

determining whether to extend the Agreement and the rationale and results
thereof shall be included in the minutes of the Board’s meeting. The Board shall
give notice to the Executive as soon as possible after such review as to whether
the Agreement is to be extended.

(b) During the period of Executive’s employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder including activities and services related to the organization,
operation and management of the Bank and participation in community and civic
organizations; provided, however, that, with the approval of the Board, as
evidenced by a resolution of such Board, from time to time, Executive may serve,
or continue to serve, on the boards of directors of, and hold any other offices
or positions in, companies or organizations, which, in such Board’s judgment,
will not present any conflict of interest with the Bank, or materially affect
the performance of Executive’s duties pursuant to this Agreement.

(c) Notwithstanding anything herein to the contrary, Executive’s employment with
the Bank may be terminated by the Bank or the Executive during the term of this
Agreement, subject to the terms and conditions of this Agreement.

 

3. COMPENSATION AND REIMBURSEMENT.

(a) The Bank shall pay Executive as compensation a salary of
                     per year (“Base Salary”). Base Salary shall include any
amounts of compensation deferred by Executive under any qualified or unqualified
plan maintained by the Bank. Such Base Salary shall be payable bi-weekly. During
the period of this Agreement, Executive’s Base Salary shall be reviewed at least
annually; the first such review will be made no later than one year from the
date of this Agreement. Such review shall be conducted by the Board or by a
Committee of the Board, delegated such responsibility by the Board. The
Committee or the Board may increase Executive’s Base Salary. Any increase in
Base Salary shall become the “Base Salary” for purposes of this Agreement. In
addition to the Base Salary provided in this Section 3(a), the Bank shall also
provide Executive, at no premium cost to Executive, with all such other benefits
as are provided uniformly to permanent full-time employees of the Bank.

(b) The Executive shall be entitled to participate in any employee benefit
plans, arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving benefit from immediately prior
to the beginning of the term of this Agreement, and the Bank will not, without
Executive’s prior written consent, make any changes in such plans, arrangements
or perquisites which would materially adversely affect Executive’s rights or
benefits thereunder; except to the extent such changes are made applicable to
all Bank employees on a non-discriminatory basis. Without limiting the
generality of the foregoing provisions of this Subsection (b), Executive shall
be entitled to participate in or receive benefits under any employee benefit
plans including but not limited to, retirement plans, supplemental retirement
plans, pension plans, profit-sharing plans, health-and-accident plans, medical
coverage or any other employee benefit plan or arrangement made available by the
Bank in the future to its senior executives and key management employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements. Executive shall be entitled to
incentive compensation and bonuses as provided in any plan of the

 

- 2 -



--------------------------------------------------------------------------------

Bank in which Executive is eligible to participate. Nothing paid to the
Executive under any such plan or arrangement will be deemed to be in lieu of
other compensation to which the Executive is entitled under this Agreement.

(c) In addition to the Base Salary provided for by paragraph (a) of this
Section 3 and other compensation provided for by paragraph (b) of this
Section 3, the Bank shall pay or reimburse Executive for all reasonable travel
and other reasonable expenses incurred in the performance of Executive’s
obligations under this Agreement and may provide such additional compensation in
such form and such amounts as the Board may from time to time determine.

 

4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

(a) Upon the occurrence of an Event-of Termination (as herein defined) during
the Executive’s term of employment under this Agreement, the provisions of this
Section shall apply. As used in this Agreement, an “Event of Termination” shall
mean and include any one or more of the following: (i) the termination by the
Bank of Executive’s full-time employment hereunder for any reason other than a
termination governed by Section 5(a) hereof, or Termination for Cause, as
defined in Section 7 hereof; (ii) Executive’s resignation from the Bank’s employ
for “Good Reason,” which shall mean without Executive’s consent (A) a material
reduction of Executive’s authority, duties or responsibilities with respect to
the Bank, including the failure to elect or reelect or to appoint or reappoint
Executive as                     ; (B) a material reduction of Executive’s
salary; or (C) a material change in the geographic location at which the
Executive must perform his services to the Bank; or (D) a material breach of
this Agreement. Upon the occurrence of any event described in clauses (A)
through (D) above constituting “Good Reason,” Executive shall have the right to
elect to terminate his employment by resignation within six months after initial
existence of the event giving rise to said right to resign; provided that within
30 days after the initial existence of the basis for resignation Executive has
provided the Bank written notice of the circumstances providing the basis for
resigning on account of “Good Reason” and the Bank has failed to remedy such
circumstances within 30 days after receiving such notice. A resignation by
Executive without complying with the notice and opportunity to remedy provisions
in this Agreement shall not constitute a resignation for “Good Reason” for any
purpose of this Agreement.

(b) Upon the occurrence of an Event of Termination, on the Date of Termination,
as defined in Section 8, the Bank shall be obligated to pay Executive, or, in
the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be an amount equal to the sum of: (i) the amount of the
remaining payments that the Executive would have earned if he had continued his
employment with the Bank during the remaining term of this Agreement at the
Executive’s Base Salary at the Date of Termination; and (ii) the amount equal to
the annual contributions that would have been made on Executive’s behalf to any
employee benefit plans of the Bank or the Holding Company during the remaining
term of this Agreement based on contributions made (on an annualized basis) at
the Date of Termination; provided, however, that any payments pursuant to this
subsection and subsection 4(c) below, shall not, in the aggregate, exceed three
times Executive’s average annual compensation for the five most recent taxable
years that Executive has been employed by the Bank or such lesser number of
years in the event that Executive shall have been employed by the Bank for less
than five years. Such payments shall be made in a lump sum within five business
days of the Executive’s Date of

 

- 3 -



--------------------------------------------------------------------------------

Termination, subject to delayed payment pursuant to Section 24 hereof, if
applicable. Any such payment may also be delayed where the Bank reasonably
anticipates that the making of the payment will violate Federal securities laws
or other applicable law; provided that the payment is made at the earliest date
at which the Bank reasonably anticipates that the making of the payment will not
cause such violation. Such payments shall not be reduced in the event the
Executive obtains other employment following termination of employment.

(c) Upon the occurrence of an Event of Termination, the Bank will cause to be
continued life, medical, dental and disability coverage substantially identical
to the coverage maintained by the Bank or the Holding Company for Executive
prior to his termination at no premium cost to the Executive, except to the
extent such coverage may be changed in its application to all Bank or Holding
Company employees. Such coverage shall cease upon the expiration of the
remaining term of this Agreement. If the provision of any of the benefits
covered by this Section 4(c) would trigger the 20% excise tax and interest
penalties under Section 409A of the Code, then the benefit(s) that would trigger
such tax and interest penalties shall not be provided (collectively the
“Excluded Benefits”), and in lieu of the Excluded Benefits the Bank will pay to
the Executive, in a lump sum within thirty business days following termination
of employment or thirty business days after such determination, should it occur
after termination of employment, a cash amount equal to the cost to the Bank of
providing the Excluded Benefits. Such lump sum payment will be subject to
delayed payment pursuant to Section 24 hereof if applicable.

 

5. CHANGE IN CONTROL.

(a) For purposes of this Agreement, a “Change in Control” of the Bank or Holding
Company shall mean an event of a nature that: (i) would be required to be
reported in response to Item 5.01 of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); or (ii) results in a
Change in Control of the Bank or the Holding Company within the meaning of the
Home Owners’ Loan Act of 1933, as amended, the Federal Deposit Insurance Act or
the Rules and Regulations promulgated by the Office of Thrift Supervision
(“OTS”) (or its predecessor agency), as in effect on the date hereof (provided,
that in applying the definition of change in control as set forth under the
rules and regulations of the OTS, the Board shall substitute its judgment for
that of the OTS); or (iii) without limitation such a Change in Control shall be
deemed to have occurred at such time as (A) any “person” (as the term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of voting securities of the Bank or the Holding Company representing
25% or more of the Bank’s or the Holding Company’s outstanding voting securities
or right to acquire such securities except for any voting securities of the Bank
purchased by the Holding Company and any voting securities purchased by any
employee benefit plan of the Bank or the Holding Company, or (B) individuals who
constitute the Board on the date hereof (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least three-quarters of the directors comprising the Incumbent
Board, or whose nomination for election by the Holding Company’s stockholders
was approved by the same Nominating Committee serving under an Incumbent Board,
shall be, for purposes of this clause (B), considered as though he were a member
of the Incumbent Board, or

 

- 4 -



--------------------------------------------------------------------------------

(C) a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or the Holding Company or similar
transaction occurs in which the Bank or Holding Company is not the resulting
entity; provided, however, that such an event listed above will be deemed to
have occurred or to have been effectuated upon the receipt of all required
regulatory approvals not including the lapse of any statutory waiting periods.

(b) If a Change in Control has occurred pursuant to Section 5(a) or the Board
has determined that a Change in Control has occurred, Executive shall be
entitled to the benefits provided in paragraphs (c), and (d) of this Section 5
upon his subsequent termination of employment at any time during the term of
this Agreement due to: (1) Executive’s dismissal other than a Termination for
Cause, as defined herein, or (2) Executive’s resignation for “Good Reason” as
defined in Section 4(a).

(c) Upon Executive’s entitlement to benefits pursuant to Section 5(b), the Bank
shall pay Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, a sum equal to the greater of:
(1) the payments due for the remaining term of the Agreement; or 2) three
(3) times Executive’s average annual compensation for the five (5) most recent
taxable years that Executive has been employed by the Bank or such lesser number
of years in the event that Executive shall have been employed by the Bank for
less than five (5) years. Such average annual compensation shall include Base
Salary, commissions, bonuses, contributions on Executive’s behalf to any pension
and/or profit sharing plan, severance payments, retirement payments, directors
or committee fees, fringe benefits paid or to be paid to the Executive in any
such year, and payment of expense items without accountability or business
purpose or that do not meet the IRS requirements for deductibility by the
Institution; provided however, that any payment under this provision and
subsection 5(d) below shall not exceed three (3) times the Executive’s average
annual compensation. Such payment shall be made in a lump sum within five
business days of the date Executive becomes entitled to benefits pursuant to
Section 5(b), subject to delayed payment pursuant to Section 24 hereof, if
applicable. Any such payment may also be delayed where the Bank reasonably
anticipates that the making of the payment will violate Federal securities laws
or other applicable law; provided that the payment is made at the earliest date
at which the Bank reasonably anticipates that the making of the payment will not
cause such violation. Such payment shall not be reduced in the event Executive
obtains other employment following termination of employment.

(d) Upon the Executive’s entitlement to benefits pursuant to Section 5(b), the
Bank will cause to be continued life, medical, dental and disability coverage
substantially identical to the coverage maintained by the Bank for Executive
prior to his severance at no premium cost to the Executive, except to the extent
that such coverage may be changed in its application for all Bank employees on a
non-discriminatory basis. Such coverage and payments shall cease upon the
expiration of thirty-six (36) months following the Date of Termination. If the
provision of any of the benefits covered by this Section 5(d) would trigger the
20% excise tax and interest penalties under Section 409A of the Code, then the
benefit(s) that would trigger such tax and interest penalties shall not be
provided (collectively the “Excluded Benefits”), and in lieu of the Excluded
Benefits the Bank will pay to the Executive, in a lump sum within thirty
business days following termination of employment or thirty business days after
such determination, should it occur after termination of employment, a cash
amount equal to the cost to the Bank of providing

 

- 5 -



--------------------------------------------------------------------------------

the Excluded Benefits. Such cash payment will be subject to delayed payment
pursuant to Section 24 hereof if applicable.

 

6. CHANGE OF CONTROL RELATED PROVISIONS.

Notwithstanding the provisions of Section 5, in no event shall the aggregate
payments or benefits to be made or afforded to Executive under said paragraphs
(the “Termination Benefits”) constitute an “excess parachute payment” under
Section 280G of the Code or any successor thereto, and in order to avoid such a
result, Termination Benefits will be reduced, if necessary, to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Executive’s “base amount”, as determined in
accordance with said Section 280G. The allocation of the reduction required
hereby among the Termination Benefits provided by Section 5 shall be determined
by the Bank.

 

7. TERMINATION FOR CAUSE.

The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order or material breach of any
provision of this Agreement. Notwithstanding the foregoing, Executive shall not
be deemed to have been Terminated for Cause unless and until there shall have
been delivered to him a Notice of Termination which shall include a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the members of the Board at a meeting of the Board called and held for that
purpose (after reasonable notice to Executive and an opportunity for him,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board, Executive was guilty of conduct justifying
Termination for Cause and specifying the particulars thereof in detail.
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause. During the period beginning on the date
of the Notice of Termination for Cause pursuant to Section 8 hereof through the
Date of Termination for Cause, stock options and related limited rights granted
to Executive under any stock option plan shall not be exercisable, nor shall any
unvested awards granted to Executive under any stock benefit plan of the Bank,
the Holding Company or any subsidiary or affiliate thereof, vest. At the Date of
Termination for Cause, such stock options and related limited rights and such
unvested awards shall become null and void and shall not be exercisable by or
delivered to Executive at any time subsequent to such Termination for Cause.

 

8. NOTICE.

(a) Any purported termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

 

- 6 -



--------------------------------------------------------------------------------

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a Termination for Cause, shall not be less
than thirty days from the date such Notice of Termination is given.).

(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, in the event the Executive is
terminated for reasons other than Termination for Cause the Bank will continue,
to pay Executive his Base Salary in effect when the notice giving rise to the
dispute was given until the earlier of: 1) the resolution of the dispute in
accordance with this Agreement or 2) the expiration of the remaining term of
this Agreement as determined as of the Date of Termination. Amounts paid under
this Section are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement.

 

9. POST-TERMINATION OBLIGATIONS.

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 9 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Bank. Executive shall, upon reasonable notice, furnish such
information and assistance to the Bank as may reasonably be required by the Bank
in connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party.

 

10. NON-COMPETITION.

(a) Upon any termination of Executive’s employment hereunder pursuant to
Section 4 hereof, Executive agrees not to compete with the Bank for a period of
one (1) year following such termination in any city, town or county in which the
Executive’s normal business office is located and the Bank has an office or has
filed an application for regulatory approval to establish an office, determined
as of the effective date of such termination, except as agreed to pursuant to a
resolution duly adopted by the Board. Executive agrees that during such period
and within said cities, towns and counties, Executive shall not work for or
advise, consult or otherwise serve with, directly or indirectly, any entity
whose business materially competes with the depository, lending or other
business activities of the Bank. The parties hereto, recognizing that
irreparable injury will result to the Bank, its business and property in the
event of Executive’s breach of this Subsection 10(a) agree that in the event of
any such breach by Executive, the Bank will be entitled, in addition to any
other remedies and damages available, to an injunction to restrain the violation
hereof by Executive, Executive’s partners, agents, servants, employees and all
persons acting for or under the direction of Executive. Nothing herein will be
construed as prohibiting the Bank from pursuing any other remedies available to
the Bank for such breach or threatened breach, including the recovery of damages
from Executive.

 

- 7 -



--------------------------------------------------------------------------------

(b) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Bank. Executive will not, during or after the term of his
employment, disclose any knowledge of the past, present, planned or considered
business activities of the Bank or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose whatsoever.
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the Bank. Further,
Executive may disclose information regarding the business activities of the Bank
to the OTS and the Federal Deposit Insurance Corporation (“FDIC”) pursuant to a
formal regulatory request. In the event of a breach or threatened breach by
Executive of the provisions of this Section, the Bank will be entitled to an
injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Bank or affiliates thereof, or from rendering any services to any person, firm,
corporation, other entity to whom such knowledge, in whole or in part, has been
disclosed or is threatened to be disclosed. Nothing herein will be construed as
prohibiting the Bank from pursuing any other remedies available to the Bank for
such breach or threatened breach, including the recovery of damages from
Executive.

 

11. SOURCE OF PAYMENTS.

(a) All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Bank. The Holding Company, however,
unconditionally guarantees payment and provision of all amounts and benefits due
hereunder to Executive and, if such amounts and benefits due from the Bank are
not timely paid or provided by the Bank, such amounts and benefits shall be paid
or provided by the Holding Company.

(b) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under the Amended and Restated Employment Agreement dated
                , 2008, between Executive and the Holding Company (the “Holding
Company Agreement”), such compensation payments and benefits paid by the Holding
Company will be subtracted from any amounts due simultaneously to Executive
under similar provisions of this Agreement. Payments pursuant to this Agreement
and the Holding Company Agreement shall be allocated in proportion to the
services rendered and time expended on such activities by Executive as
determined by the Holding Company and the Bank on a quarterly basis.

 

12. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to Executive of a kind elsewhere
provided. No provision of this Agreement shall be interpreted to mean that
Executive is subject to receiving fewer benefits provided under any other
agreement or plan with the Bank or the Holding Company than those available to
him without reference to this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

13. NO ATTACHMENT.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank and their respective successors and assigns.

 

14. MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

 

15. REQUIRED PROVISIONS.

(a) The Bank may terminate Executive’s employment at any time, but any
termination by the Bank, other than Termination for Cause, shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause as defined in Section 7 hereinabove.

(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion:
(i) pay Executive all or part of the compensation withheld while their contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under
this contract shall

 

- 9 -



--------------------------------------------------------------------------------

terminate as of the date of default, but this paragraph shall not affect any
vested rights of the contracting parties.

(e) All obligations of the Bank under this contract shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the institution: (i) by the Director of the OTS (or his
designee), the FDIC or the Resolution Trust Corporation, at the time the FDIC
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) of the Federal Deposit Insurance Act,
12 U.S.C. §1823(c); or (ii) by the Director of the OTS (or his designee) at the
time the Director (or his designee) approves a supervisory merger to resolve
problems related to the operations of the Bank or when the Bank is determined by
the Director to be in an unsafe or unsound condition. Any rights of the parties
that have already vested, however, shall not be affected by such action.

(f) Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. §1828(k) and 12 C.F.R.
§545.121 and any rules and regulations promulgated thereunder.

 

16. REINSTATEMENT OF BENEFITS UNDER SECTION 15(b).

In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 15(b) hereof (the “Notice”) during the term of this Agreement, the Bank
will assume its obligation to pay and Executive will be entitled to receive all
of the termination benefits provided for under Section 5 of this Agreement upon
the Bank’s receipt of a dismissal of charges in the Notice.

 

17. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

18. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

19. GOVERNING LAW.

The validity, interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of New Jersey, but only to the extent
not superseded by federal law.

 

- 10 -



--------------------------------------------------------------------------------

20. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due Executive under this Agreement.

 

21. PAYMENT OF COSTS AND LEGAL FEES.

All reasonable costs and legal fees paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Bank if Executive is successful on the merits pursuant
to a legal judgment, arbitration or settlement.

 

22. INDEMNIFICATION.

(a) The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) as permitted under federal law against
all expenses and liabilities reasonably incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of his having been a director or officer of the Bank (whether or not he
continues to be a director or officer at the time of incurring such expenses or
liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys’ fees and the cost of reasonable
settlements.

(b) Any payments made to Executive pursuant to this Section are subject to and
conditioned upon compliance with 12 C.F.R. §545.121 and any rules or regulations
promulgated thereunder.

 

23. SUCCESSOR TO THE BANK.

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or the Holding Company, expressly and
unconditionally to assume and agree to perform the Bank’s obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.

 

- 11 -



--------------------------------------------------------------------------------

24. APPLICATION OF SECTION 409A OF THE CODE.

(a) To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code, so as to prevent inclusion in gross
income of any amounts payable or benefits provided hereunder in a taxable year
that is prior to the taxable year or years in which such amounts or benefits
would otherwise actually be distributed, provided or otherwise made available to
the Executive. This Agreement shall be construed, administered, and governed in
a manner consistent with this intent.

(b) In the event Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and delayed payment of any amount or
commencement of any benefit under this Agreement is required to avoid a
prohibited distribution under Section 409A(a)(2) of the Code, then (i) amounts
payable in connection with Executive’s termination of employment will be delayed
and paid, with interest at the short term applicable federal rate as in effect
as of the termination date, in a single lump sum six months thereafter (or if
earlier, the date of Executive’s death) and (ii) with respect to medical and
welfare benefits, Executive shall be entitled to bear the cost of such benefits
for six months following such termination date, after which time the Bank shall
continue to provide such benefits for the period they would otherwise have been
provided, commencing from the six month anniversary of the Executive’s
termination date.

(c) Payments and benefits hereunder upon Executive’s termination or severance of
employment with the Bank that constitute deferred compensation under Code
Section 409A payable shall be paid or provided only at the time of a termination
of Executive’s employment which constitutes a “separation from service” within
the meaning of Code Section 409A (subject to a possible six-month delay pursuant
to Subsection (b) above).

(d) For purposes of Code Section 409A, the right to a series of payments under
this Agreement shall be treated as a right to a series of separate payments so
that each payment hereunder is designated as a separate payment for purposes of
Code Section 409A.

(e) All reimbursements and in kind benefits provided under this Agreement,
including, but not limited to, payments under Sections 3(c), 21 and 22, shall be
made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

(f) References in this Agreement to Code Section 409A include both that section
of the Code itself and any guidance promulgated thereunder.

 

- 12 -



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, OceanFirst Bank and OceanFirst Financial Corp. have caused
this Agreement to be executed and seals to be affixed hereunto by their duly
authorized officers and directors, and Executive has signed this Agreement, on
the          day of             , 2008.

 

ATTEST:       OCEANFIRST BANK

 

    By:  

 

Secretary       For Entire Board of Directors

[SEAL]

      ATTEST:     OCEANFIRST FINANCIAL CORP.      

(Guarantor)

 

    By:  

 

Secretary       For Entire Board of Directors

[SEAL]

      WITNESS:      

 

     

 

     

Executive

 

- 13 -